DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
3.          The information disclosure statement (IDS), filed on 01/30/20 has been considered.  Please refer to Applicant's copy of the 1449 submitted herewith.

Election/Restrictions
4.        Applicants election of species with traverse of: (a) surfactant GS 12 in the examples, and (b) bentonite, in the reply filed on 02/09/22 is acknowledged. The traversal is on ground (s) of the conclusion allegations. This is not persuasive because these species are independent or distinct because each combination results in a structurally distinct compound or composition that will have distinct properties. In addition, these species are not obvious variants of each other based on the current record. In accordance with species election practices, upon finding one species allowable, search will continue onto a subsequently elected species. The requirement is 

Claim Rejections - 35 USC § 103
5.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.       The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.          Claims 1-12, 14-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ghumare (US 2017/0081582) in view of Hussain (S.M.S. Hussain, et al, Effect of the number of ethylene oxide units on the properties of synthesized tailor-made cationic gemini surfactants for oilfield applications, Journal of Molecular Structure 1196 (2019) 851-860). 
           Regarding claims 1-4, 7-12, 14-18, 20, Ghumare discloses a method of stabilizing a subterranean geological formation containing a swellable clay such as 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Conclusion
wherein n is 2-36, Q is alkyl having 1-10 carbon, R1 and R2 are 1-5 carbon alkyl, and X- is halide, such as bromide (para [0005]-[0007]). 
           The difference between claimed amido-amine based cationic gemini surfactant and the prior art amido-amine based cationic gemini surfactant is the presence of ethylene oxide in a tail part, e.g. between the hydrophobic tail and ionic head groups as shown below:

    PNG
    media_image2.png
    151
    112
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    151
    112
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    168
    400
    media_image4.png
    Greyscale

                                                                                                                             (claimed)


    PNG
    media_image5.png
    149
    668
    media_image5.png
    Greyscale

                                                                                               (prior art: Ghumare)


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
           However, Hussain discloses amido-amine based cationic gemini surfactant for use in an oil filed application, wherein the structure of the amido-amine based cationic gemini surfactant is 



            It would have been obvious to one with ordinary skill, in the art at the time of invention, to modify Ghumare with the teaching of Hussain to select carboxylic acid precursor containing sufficient number of ethylene oxide, e.g. glycolic acid ethoxylate alkyl ether having average Mn ~360 or ~690 to results in the incorporation of the sufficient number of ethylene oxide groups between the hydrophobic tail and ionic head groups of the final amido-amine based cationic gemini surfactant structure to provide 
            Regarding claim 5, Ghumare discloses the composition further comprises water (claim 9).
            Regarding claim 6, Ghumare discloses the composition comprises from about 0.01 to about 12 wt% amido-amine based cationic gemini surfactant (claim 10), overlapping instant claim range of 0.001-5 wt%.
            A prima facie case of obviousness exists for the method, where Ghumare discloses the composition comprises from about 0.01 to about 12 wt% amido-amine based cationic gemini surfactant, overlapping the requirement of claim 6. See In re Wertheim regarding prima facie cases with overlapping ranges (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) See MPEP § 2144.05).

Allowable Subject Matter
8.        Claims 13, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.        The following is a statement of reasons for the indication of allowable subject matter:  Ghumare and Hussain are closest prior arts. Neither Ghumare nor Hussain disclose the L is –(CH2)12-. The closest prior arts do not disclose or suggest methods of claims 13, 19.

Conclusion
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807. The examiner can normally be reached 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY P GULAKOWSKI can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1766